Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The Office Action is in response to the Applicant's reply filed May 19, 2022
to the Office action mailed on April 28, 2022.
Status of the Claims
	Claims 1-16 are pending and examined.
Priority
This application filed 08/11/2020 is a CON of PAT 10772842, filed on 10/07/2015, which is a CIP of claims PAT 10772841, filed on 04/06/2015 claims priority to PRO 62/101,431 filed 01/09/2015 and PRO 61/976,237 filed 04/07/2014.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 112(b) rejection of claim 2 is persuasive in view of amendments made to the claims. Therefore, the rejection is herewith withdrawn.  
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1 -16 over Rariy et al.(US20110142943 A1) in view of Cohen et al. (US4795642 A) is not persuasive. Therefore, the rejection is herewith maintained. 
Applicant’s argument in the previously Appealed case, the Examiner has failed to show that the combination of Rariy and Cohen would lead a person of ordinary skill in the art to the claimed composition and has not shown any rationale that would have suggested modifying the solid multiparticulates of Rariy into the claimed flowable abuse deterrent matrix that is encapsulated in a softgel capsule. 
In response, the Examiner reminds Applicant that the claims herein are drawn to a much broader and general formulation.  Applicant has correctly stated the PTAB decision is made to a different set of claims. Specifically, the decision was made on a composition comprising a soft gelatin capsule shell encapsulating a tamper resistant, homogenous viscous, yet flowable matrix, consisting essentially of the ingredients required by Appellant's claimed invention.
The ODP rejections are withdrawn in view of the T.D. filed and approved on May 19, 2022.

See rejections below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Rariy et al.(US20110142943 A1) in view of Cohen et al. (US4795642 A).
Rariy et al. teaches a tamper-resistant pharmaceutical composition comprising: (a) one or more drugs prone to abuse, especially oxycodone, a rate-controlling material for oral delivery (abstract, claim 1, [0016], and claim 16), fats and fatty substances such as vegetable oil ([0060]) (lipophilic vehicles), water-insoluble but water-permeable diffusion barrier such as ethyl cellulose ([0074]) (organogelator), polymers which are slowly soluble and form a gel in an aqueous environment, coating material or shell capsules such as hydroxypropyl methylcellulose cellulose (hydrophilic polymer), ([0060], [0061], [0080], and [0093]), and binders used to impart cohesive qualities, lubricants used to facilitate tablet and capsule manufacture, or plasticizers such as polyethylene glycol ([0102], [0103], [0105]). Sodium starch glycolide, sodium croscarmellose or crospovidone as a disintegrants  [0092]. In some embodiments, the composition additionally contains one or more antioxidants, surfactants, or polymers [0016]. Anti-oxidants include, but are not limited to, butylated hydroxytoluene (BHT) and butylated hydroxyanisole (BHA) [0063].  The concentration of the antioxidant is generally from about 0.001% to about 1% w/w, preferably from about 0.01% to about 0.5% w/w [0088]. In one embodiment, the drug's lipophilicity/solubility is modified with i.e., linoleic acid [0048].  Additionally, mineral oil can be used as a plasticizer [0105], carnauba wax and beeswax (semisolids) are used as fat, or wax excipient [0060], [0067]. To produce a coating layer of cross-linked protein surrounding drug containing multiparticulates or drug particles encapsulated into hard or soft shell capsules (claim 21), a water soluble protein can be used such as gelatin [0076]. A plasticizer, such as glycerol, may be included in coating materials to alter their mechanical properties [0105].  The molar ratio of fatty acid or fatty amine to drug is from about 1:1 to about 15:1, preferably from about 6:1 to about 15:1 [0067]. Rariy teaches examples of suitable “extragranular material, is a natural or synthetic gel forming excipient, added to form a gel or viscous environment around the particles when exposed to an aqueous environment” ([0094]), reads on a homogenous viscous yet flowable semisolid.  
Although the formulation of Rariy et al. teaches fats and fatty substances ([0060]) such as vegetable oil, the reference fails to specify soybean oil, the amounts of each agent, the pharmaceutical ingredient percent mass to the matrix percent mass ratio, or the shell comprising gelatin, glycerol, and water.
Cohen et al. teaches fill components of a gelatin-encapsulated controlled-release composition can comprise minor but effective amounts of one or more dispersing agents. Dispersing agents include triglycerides of long or medium chain length such as lecithin and vegetable oils such as palm oil, coconut oil, corn oil, soybean oil and the like; Waxes such as high molecular weight polyethylene glycols (m.w. 1000-8000), beeswax, and etc.  Further the reference teaches solvents include alcohols such as liquid polyethylene glycols, i.e., polyethylene glycol-200, 300, 400 or 600. Cohen teaches the soft gelatin shell comprising gelatin: 199 parts; glycerin: 72 parts; water: 146 parts. The prior art teaches the identical capsule, as recited in claims 71-2, therefore, it would be expected that the in vitro dissolution properties of claims 73-74, would be the same as those recited in the claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use soybean oils, the amounts of the pharmaceutical ingredient and matrix components in the ratios, and the shell comprising gelatin, glycerol, and water.  The motivation to use soybean oils, the amounts of the pharmaceutical ingredient and matrix components in the ratios, and the shell comprising gelatin, glycerol, and water is because Rariy et al. teaches that the tamper-resistant pharmaceutical composition having controlled release can comprise a vegetable oil, carnauba wax, beeswax, gelatin, and glycerol and  Cohen et al. teaches fill components of a gelatin-encapsulated controlled-release composition may comprise vegetable oils such as soybean oil and controlled-release composition are coated with a soft gelatin shell comprising gelatin, glycerin, and water in optimal or workable ranges. Therefore, the skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of encapsulating a controlled release formulation to have a soft shell. In re Aller, 105 USP 233.
References of relevance: United States Patent Application 20140348879, US 20110262539 and US20130280323.
Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627